NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0226n.06

                                          No. 12-1623                                  FILED
                                                                                   Mar 05, 2013
                          UNITED STATES COURT OF APPEALS                     DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff-Appellee,                          )
                                                    )       ON APPEAL FROM THE
v.                                                  )       UNITED STATES DISTRICT
                                                    )       COURT FOR THE WESTERN
ELENA MARISOL RICHARDSON,                           )       DISTRICT OF MICHIGAN
                                                    )
       Defendant-Appellant.                         )
                                                    )




       BEFORE: GIBBONS, KETHLEDGE, and STRANCH, Circuit Judges.


       PER CURIAM. Elena Marisol Richardson appeals through counsel the sentence imposed

following her guilty plea to being present in the United States subsequent to deportation following

an aggravated felony conviction.

       Richardson, a citizen of Mexico, entered the United States illegally at the age of fourteen.

Her criminal history includes many crimes, several of which were felonies, as well as violations of

probation or parole. In 1990, she was convicted of two counts of delivery of less than fifty grams

of cocaine, an aggravated felony. In 1995, she was convicted of aggravated assault, a violent crime

which raised her offense level. She was deported in 2009, but she immediately returned to the

United States. In 2010, she was convicted in a Michigan state court of first-degree home invasion,

and she was sentenced to five to thirty years of imprisonment.

       Richardson’s sentencing guideline range was calculated at 77 to 96 months of imprisonment.

Her attorney filed a sentencing memorandum seeking a lower sentence, attaching letters of
No. 12-1623
United States v. Richardson

recommendation from Richardson’s family and friends. At the sentencing hearing, the district court

addressed the arguments raised in Richardson’s sentencing memorandum and rejected them. The

court acknowledged Richardson’s drug problems and recommended that she receive treatment. The

court also discussed the nature of the crime and the sentence’s ability to promote deterrence,

incapacitation, and respect for the law. The court sentenced Richardson to a within-Guidelines

sentence of 84 months of imprisonment. The court rejected Richardson’s request that the sentence

run concurrently with her state sentence, reasoning that a concurrent sentence would undermine

Michigan’s enforcement of its laws, and instead imposed a consecutive sentence.

       On appeal, Richardson argues that the district court failed to consider the sentencing factors

other than her criminal history and gave an inadequate explanation for the consecutive sentence.

       A criminal sentence is reviewed under an abuse-of-discretion standard for procedural and

substantive reasonableness. United States v. Barahona-Montenegro, 565 F.3d 980, 983 (6th Cir.

2009). A sentence within the Guidelines range is presumed substantively reasonable. United States

v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008) (en banc). A sentence may be both procedurally and

substantively unreasonable where the district court fails to consider the relevant sentencing factors.

United States v. Camacho-Arellano, 614 F.3d 244, 247 n.1 (6th Cir. 2010).                Contrary to

Richardson’s argument, the record in this case shows that the district court considered other

sentencing factors in addition to her criminal history. Where the sentence imposed is within the

Guidelines range, a short explanation of the sentence is adequate where the record shows that the

defendant’s arguments and evidence were considered. See United States v. Lapsins, 570 F.3d 758,

774 (6th Cir. 2009). Here, the district court addressed the arguments and evidence submitted in

Richardson’s sentencing memorandum.

                                                 -2-
No. 12-1623
United States v. Richardson

       Finally, Richardson argues that the district court’s explanation for imposing a consecutive

sentence was inadequate. A consecutive sentence will be affirmed where it is imposed to provide

an appropriate incremental penalty and the court makes its rationale “generally clear.” United States

v. Owens, 159 F.3d 221, 230 (6th Cir. 1998). In this case, the district court explained that a

concurrent sentence would undermine Michigan’s enforcement of its laws. This was an adequate

explanation for the imposition of a consecutive sentence.

       Accordingly, we find no abuse of discretion and affirm the district court’s judgment.




                                                 -3-